DETAILED ACTION
This action is in response to claims filed 07/19/2021 for application 15721653 filed 09/29/2017. Claims 1, 5,7,13 and 17 have been amended and claims 1-21 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-2,4,7-9,13-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera et al 2017/0076197 Al (“Rivera”) in view of Rouat, et al WO 2016/187706 Al(“Rouat”) and in view of Mouraud et al. "Damned: A distributed and multithreaded neural event-driven simulation framework." arXiv preprint cs/0512018 (2005)(“Mouraud”).
 Regarding claim 1, Rivera teaches a processor comprising: a first neuromorphic core to implement a plurality of neural units of a neural network(Rivera, para 0025, “FIG. 1 illustrates a neural core circuit ("core") 100, in accordance with an embodiment of the invention. The core 100 comprises multiple pre-synaptic axons 15 and multiple post-synaptic neurons 11. Each neuron 11 has configurable operational parameters. The core 100 further comprises a synaptic crossbar 12 including multiple synapses 31, multiple rows/axon paths 26, and multiple columns/ dendrite paths 34.”) the first neuromorphic core comprising: a memory to store a current time-step of the first neuromorphic core (Rivera, para. 0045, “Once a global synchronization signal is received, a vector indicating all active axons 15 in the current time step is read from the scheduler 60 as a row.”); and a controller to (Riveria, para. 0037,   “The clock 6 produces clock signals used by the controller 9 to generate global synchronization signals.”).
Riveria fails to teach: a controller to track current time-steps of neighboring neuromorphic cores that receive spikes from or provide spikes to the first neuromorphic core. 
However, Rouat teaches: a controller to track current time-steps of neighboring neuromorphic cores that receive spikes from or provide spikes to the first neuromorphic core (Rouat, para. 0063, “The inverse membrane model 614 further outputs a flag, referred to as ‘SynchronizedFlag’ in Figure 6, which is activated when it is determined that the neuron will fire at the current simulation time, i.e. the values of UpdatedPostFiringTime and SimulationTime are equal. This allows to detect that the post-synaptic neuron will fire at the same time as the pre- for redirecting towards a given processing element (references                         
                            
                                
                                    504
                                
                                
                                    0
                                
                            
                            ,
                             
                            
                                
                                    504
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            ,
                             
                            o
                            r
                             
                            
                                
                                    504
                                
                                
                                    N
                                
                            
                        
                    in Figure 5.”). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riveria’s processor in view of Rouat to teach: a controller to track current time-steps of neighboring neuromorphic cores that receive spikes from or provide spikes to the first neuromorphic core.  The motivation to do so would be to implement a spiking neural network (SNN) that uses an event driven simulation strategy to simulate  only the time-steps in which a neuron has fired in the simulation thus speeding up the computation time when the time-driven element of the SNN is not be used(Rouat, para. 0032, “The SNN is based on a pipelined comparator used to find the next neuron to fire (as per the event-driven simulation strategy), with each neuron having a firing time associated therewith. The neuron's discharge is then processed by updating the postsynaptic neurons affected by the firing event. The architecture can be duplicated or otherwise scaled to increase the performance of the system. The system may also use synchrony processing for efficient event-driven simulation (SPEEDS) to allow temporal jumps when there is no activity within the spiking neural network and parallel computations when many events are processed at a specific timestep. Since the computational power is mostly used towards spike processing (rather than membrane potential updates), the system significantly improves efficiency as compared to time-driven implementations.”). 
Riveria also fails to teach: a controller to control the current time-step of the first neuromorphic core based on the tracked current time-steps of the neighboring neuromorphic cores.
                                            
                                                e
                                                
                                                    
                                                        t
                                                    
                                                    
                                                        0
                                                    
                                                
                                                (
                                                m
                                                )
                                            
                                        
                                            
                                                e
                                                
                                                    
                                                        t
                                                    
                                                    
                                                        1
                                                    
                                                
                                                (
                                                m
                                                )
                                            
                                        
   …
                                            
                                                e
                                                
                                                    
                                                        t
                                                    
                                                    
                                                        p
                                                    
                                                
                                                (
                                                m
                                                )
                                            
                                        

However, Mouraud teaches: a controller to control the current time-step of the first neuromorphic core based on the tracked current time-steps of the neighboring neuromorphic cores(Mouraud, pg. 5, left-column, “                        
                            
                                
                                    P
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            0
                                        
                                    
                                
                            
                        
                     knows the actual time T of the environment, and its current emission time                         
                            e
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                        
                    . At initial time, all the processors emission times                         
                            e
                            
                                
                                    t
                                
                                
                                    p
                                
                            
                        
                     are set to 0. While the simulation runs, each processor, including                         
                            
                                
                                    P
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            0
                                        
                                    
                                
                            
                        
                    , may have a partial and obsolete view of the clocks of the other processors. Each processor                         
                            
                                
                                    P
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            m
                                        
                                    
                                
                            
                        
                    , 0 ≤ m ≤ P, owns a local clock array Clk(m) storing the emission times it currently knows, for all the processors                         
                            
                                
                                    P
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            p
                                        
                                    
                                
                            
                        
                    , 0 ≤ p ≤ P;        Clk(m)  =  Each time a processor                         
                            
                                
                                    P
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            p
                                        
                                    
                                
                            
                        
                    , sends a packet of events (spike emissions) to a processor                         
                            
                                
                                    P
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            m
                                        
                                    
                                
                            
                        
                    , the message is encapsulated with the local clock Clk(p). Hence the clock Clk(m) can be updated each time                         
                            
                                
                                    P
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            m
                                        
                                    
                                
                            
                        
                     receives a message.” Note: It is being interpreted that each time a processor                         
                            
                                
                                    P
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            p
                                        
                                    
                                
                            
                        
                     sends a packet of spike emissions to a processor                         
                            
                                
                                    P
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            m
                                        
                                    
                                
                            
                        
                     with the message encapsulated with its local clock Clk(p) that                         
                            
                                
                                    P
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            m
                                        
                                    
                                
                            
                        
                     uses to update its internal clock Clk(m) maps to the limitation of: control the current time-step of the first neuromorphic core based on the tracked current time-steps of the neighboring neuromorphic cores.). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riveria’s processor in view of Mouraud to teach a controller to control the current time-step of the first neuromorphic core based on the tracked current time-steps of the neighboring neuromorphic cores. The motivation would be to preventing deadlock situations from happening in a dynamic-event spiking neural network(Mouraud, pg. 5, left-column, sec. 4 Synchronization control methods, “The main point is to keep an exact computation of firing times for all the neurons of the network, and to prevent all 
Regarding claim 2, Riveria as modified in view of Rouat and in view of Mouraud teaches the processor of Claim1, wherein, the first neuromorphic core is to process a spike received from a second neuromorphic core, wherein the spike occurs in the second neuromorphic core at a first time-step of the second neuromorphic core that is later than the current time-step of the first neuromorphic core when the spike is processed by the first neuromorphic core to calculate a partial update to at least one membrane potential based on the spike(Mouraud, pg. 5, left-column, “                        
                            
                                
                                    P
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            0
                                        
                                    
                                
                            
                        
                     knows the actual time T of the environment, and its current emission time                         
                            e
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                        
                    .” Note: It is being interpreted that                         
                            
                                
                                    P
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            0
                                        
                                    
                                
                            
                        
                     represents the second neuromorphic device & see also Mouraud, pg. 5, right-column, “The simulation starts running by the incrementation ofT to 1. Since spike events communication must respect a causal order, the following conditions are always true, on every processor                         
                            
                                
                                    P
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            m
                                        
                                    
                                
                            
                        
                    (arguments have been omitted): T > 0 and                         
                            e
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                        
                     > 0 all along the run, after simulation start…(∀p ≥ 1)                         
                            e
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                        
                     ≥ |                        
                            p
                            
                                
                                    t
                                
                                
                                    p
                                
                            
                        
                    |.” Note: It is being interpreted that the spike emission time of                         
                            e
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                        
                     ≥|                         
                            p
                            
                                
                                    t
                                
                                
                                    p
                                
                            
                        
                    |, in which                        
                             
                            |
                            p
                            
                                
                                    t
                                
                                
                                    p
                                
                            
                            |
                        
                     represents the spike processing time for all other processors other than                        
                             
                            
                                
                                    P
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            0
                                        
                                    
                                
                            
                        
                      represents wherein the spike occurs in the second neuromorphic core at a first time-step of the second neuromorphic core that is later than the current time-step of the first neuromorphic core when the spike is processed by the first neuromorphic core to calculate a partial update to at least one membrane potential based on the spike). 
Regarding claim 4, Riveria as modified in view of Rouat and in view of Mouraud teaches the processor of Claim 1, wherein, during a period of time in which the current time-step of the first neuromorphic core is the first time-step, the first neuromorphic core is to: process the first spike by accessing a first synapse weight associated with the first output spike and adjusting a first membrane potential delta; and process the second spike by accessing a second synapse weight associated with the second output spike and adjusting a second membrane potential delta (Riveria, para. 0047, “For each row 21 representing a neuron 11, the dot product module 130 computes the dot product between the vector of active axons 15 in the current time step and the synaptic connectivity information maintained in said row 21, i.e., the synaptic weights of all synapses 31 the dendrite 34 of the neuron 11 is connected to (Wj). The operator 120 logically ANDS the resulting dot product with the axon types maintained in the axon type register 110 to generate a queue of axon types. For each axon type in the queue, a membrane potential variable V maintained in said row 21 is updated with the corresponding synaptic weight using an arithmetic logic unit (ALU) such as an adder 140.”).
Regarding claim 7, Riveria as modified in view of Rouat and in view of Mouraud teaches the processor of Claim 1, wherein the controller of the first neuromorphic core is to send a message to the neighboring neuromorphic cores indicating that the current time-step of the first neuromorphic core has been incremented (Riveria, para. 0037, “The clock 6 produces clock signals used by the controller 9 to generate global synchronization signals. Each global synchronization signal generated signifies a global time step. Each global synchronization signal generated is distributed to all cores 100 in the network 280 at the same time. The dynamics of each core 100 is driven by a discrete global time step. Upon receiving a global synchronization signal, each core 100 begins to process the incoming spikes for the global time step signified by the global synchronization signal. As such, the cores 100 begin processing incoming spikes at the same time (i.e., synchronously).”) and wherein the controller of the first neuromorphic core is to receive a message from a first neighboring neuromorphic core of the neighboring neuromorphic cores indicating that the current time-step of the first neighboring neuromorphic core has been incremented(Rouat, para(s). 0051-0052, “[As shown by Figure 5], [t]he controller unit 502 is used to keep track of the current simulation time and feed the processing elements with pre-synaptic neurons firing at that precise time…Each pre-synaptic neuron memory                         
                            
                                
                                    506
                                
                                
                                    0
                                
                            
                            ,
                             
                            
                                
                                    506
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            ,
                             
                            o
                            r
                             
                            
                                
                                    506
                                
                                
                                    N
                                
                            
                        
                     is a buffer that serially feeds the synaptic processing element                         
                            
                                
                                    508
                                
                                
                                    0
                                
                            
                            ,
                             
                            
                                
                                    508
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            ,
                             
                            o
                            r
                             
                            
                                
                                    508
                                
                                
                                    N
                                
                            
                        
                     of each processing element                         
                            
                                
                                    504
                                
                                
                                    0
                                
                            
                            ,
                             
                            
                                
                                    504
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            ,
                             
                            o
                            r
                             
                            
                                
                                    504
                                
                                
                                    N
                                
                            
                        
                    .The synaptic processing element                         
                            
                                
                                    508
                                
                                
                                    0
                                
                            
                            ,
                             
                            
                                
                                    508
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            ,
                             
                            o
                            r
                             
                            
                                
                                    508
                                
                                
                                    N
                                
                            
                        
                     then uses the data received from the pre-synaptic neuron memory                         
                            
                                
                                    506
                                
                                
                                    0
                                
                            
                            ,
                             
                            
                                
                                    506
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            ,
                             
                            o
                            r
                             
                            
                                
                                    506
                                
                                
                                    N
                                
                            
                        
                     to compute the impact of spikes on the post-synaptic neurons. The synaptic processing element                        
                             
                            
                                
                                    508
                                
                                
                                    0
                                
                            
                            ,
                             
                            
                                
                                    508
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            ,
                             
                            o
                            r
                             
                            
                                
                                    508
                                
                                
                                    N
                                
                            
                        
                     is also used to implement synchrony processing for efficient event-driven simulation by detecting post-synaptic neurons that are synchronized with the actual presynaptic neuron (i.e. neurons from separate processing elements                          
                            
                                
                                    504
                                
                                
                                    0
                                
                            
                            ,
                             
                            
                                
                                    504
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            ,
                             
                            o
                            r
                             
                            
                                
                                    504
                                
                                
                                    N
                                
                            
                        
                       that will fire at the same time). For this purpose, the synaptic processing element                         
                            
                                
                                    508
                                
                                
                                    0
                                
                            
                            ,
                             
                            
                                
                                    508
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            ,
                             
                            o
                            r
                             
                            
                                
                                    508
                                
                                
                                    N
                                
                            
                        
                     checks whether one or more neurons are synchronized with the neuron identified in the processing element                        
                             
                            
                                
                                    504
                                
                                
                                    0
                                
                            
                            ,
                             
                            
                                
                                    504
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            ,
                             
                            o
                            r
                             
                            
                                
                                    504
                                
                                
                                    N
                                
                            
                        
                     as possibly being the next neuron to fire. When synchronized neurons are identified, each processing element                          
                            
                                
                                    504
                                
                                
                                    0
                                
                            
                            ,
                             
                            
                                
                                    504
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            ,
                             
                            o
                            r
                             
                            
                                
                                    504
                                
                                
                                    N
                                
                            
                        
                        associates an identifier (referred to as "SyncNeuronlD") with each synchronized neuron for identification thereof. In order to allow parallel computations, each
synchronized neuron is then redirected to the pre-synaptic neuron memories                         
                            
                                
                                    506
                                
                                
                                    0
                                
                            
                            ,
                             
                            
                                
                                    506
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            ,
                             
                            o
                            r
                             
                            
                                
                                    506
                                
                                
                                    N
                                
                            
                             
                        
                     via the merger unit 512 and the controller unit 502.” Note: It is being interpreted that each synchronized neuron (i.e. being on the current time step) being redirected to the pre-synaptic neuron memories via the merger unit 512 and the controller unit 502 represents wherein the controller of the first neuromorphic core is to receive a message from a first neighboring neuromorphic core of the neighboring neuromorphic cores indicating that the current time-step of the first neighboring neuromorphic core has been incremented).
Regarding claim 8, Riveria as modified in view of Rouat and in view of Mouraud teaches the processor of Claim 1, wherein the controller of the first neuromorphic core is to send a message including at least a portion of the current time-step of the first neuromorphic core to the neighboring neuromorphic cores when the current time-step of the first of the first neuromorphic core changes by one or more timesteps(Riveria, para. 0037,  “The clock 6 produces clock signals used by the controller 9 to generate global synchronization signals. Each global synchronization signal generated signifies a global time step. Each global synchronization signal generated is distributed to all cores 100 in the network 280 at the same time. The dynamics of each core 100 is driven by a discrete global time step. Upon receiving a global synchronization signal, each core 100 begins to process the incoming spikes for the global time step signified by the global synchronization signal. As such, the cores 100 begin processing incoming spikes at the same time (i.e., synchronously).”).
Regarding claim 9, Riveria as modified in view of Rouat and in view of Mouraud teaches the processor of Claim 1, wherein the first neuromorphic core comprises a spike buffer, the spike buffer comprising a first entry to store spikes of a first time-step and a second entry to store spikes of a second time-step, wherein spikes of the first time-step and spikes of the second time-step are to be stored concurrently in the buffer(Riveria, para. 0041, “In one example implementation, the scheduler 60 is a dual port memory including rows and columns. Spikes from decoded address vent packets are stored in the scheduler 60, wherein rows represent future time steps and columns represents axons 15 of the core 100.”).


Independent claim 1 since they are analogous claims.
Regarding claim 14, Riveria as modified in view of Rouat and in view of Mouraud teaches the medium of Claim 13, the instructions when executed by the machine to cause the machine to process, at the first neuromorphic core, a spike received from a second neuromorphic core, wherein the spike occurs in a first time-step that is later than the current time-step of the first neuromorphic core when the spike is processed (Riveria, para 0043, “In one example, even if a spike arrives at the decoder 70 within 3 time steps from generation, the scheduler 60 delays transmission of that spike by 6 time steps.” Note: it is being interpreted that the scheduler adding a delay to the spike is processing the spike).
Regarding claim 16, Riveria as modified in view of Rouat and in view of Mouraud teaches the medium of Claim 13, the instructions when executed by the machine to cause the machine to, during a period of time in which the current time-step of the first neuromorphic core is a first time -step: process the first spike by accessing a first synapse weight associated with the first spike and adjusting a first membrane potential delta; and process the second spike by accessing a second synapse weight associated with the second spike and adjusting a second membrane potential delta(Riveria, para. 0047, “For each row 21 representing a neuron 11, the dot product module 130 computes the dot product between the vector of active axons 15 in the current time step and the synaptic connectivity information maintained in said row 21, i.e., the synaptic weights of all synapses 31 the dendrite 34 of the neuron 11 is connected to (Wj). The operator 120 logically ANDS the resulting dot product with the axon types maintained in the axon type register 110 to generate a queue of axon types. For each axon type in the queue, a membrane 
Referring to independent claim 17, it is rejected on the same basis as
Independent claim 1 since they are analogous claims.
Referring to dependent claim 18 is are also rejected on the same basis as dependent claim 14 since they are analogous claims.
Claims 3, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Riveria et al. 2017/0076197 Al (“Rivera”) in view of Rouat et al. WO 2016/187706 Al (“Rouat”) and in view of Mouraud et al. "Damned: A distributed and multithreaded neural event-driven simulation framework." arXiv preprint cs/0512018 (2005)(“Mouraud”) and further in view of Akopyan et al. US 2013/0073497 Al (“Akopyan”). 
Regarding claim 3, Riveria as modified in view of Rouat and in view of Mouraud teaches the processor of Claim 1, but does not teach wherein, during a period of time in which the current time-step of the first neuromorphic core is a first time-step, the first neuromorphic core is to receive a first spike from a second neuromorphic core and a second spike from a third neuromorphic core, wherein the first spike occurs in a second time-step and the second output spike occurs in a time-step that is different from the second time-step. 
However Akopyan teaches during a period of time in which the current time-step of the first neuromorphic core is a first time-step, the first neuromorphic core is to receive a first spike from a second neuromorphic core (Akopyan, para. 0103, “In another example, if an [spike] event arrives at the module 54 within 9 timesteps from [spike] generation, the module 54 does not delay transmission of that [spike] event.” Note: It is being interpreted that the global time step value of the first neuromorphic core is equal to the spike delivery time step sent by the second and a second spike from a third neuromorphic core, wherein the first spike occurs in a second time-step and the second output spike occurs in a time-step that is different from the second time-step (Akopyan, paras. 0102-0103, “In one example, even if an [spike] event arrives at the module 54 within 3 timesteps from [spike] generation, the module 54 delays transmission of that [spike] event by 6 timesteps such that the [spike] event is transmitted from the module 54 at end of 9 timesteps from generation. In another example, if an [spike] event arrives at the module within 7 timesteps from [spike] generation, the module 54 delays transmission of that [spike] event by 2 timesteps such that the [spike] event is transmitted from the module 54 at end of 9 timesteps from generation.” Note: It is being interpreted that the spike event that arrives within 3 time steps of its generation and the spike event that arrives within 7 time steps of its generation are generated by the third neuromorphic device).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riveria’s processor in view of Rouat and in view of Mouraud  and further in view of Akopyan to teach wherein, during a period of time in which the current time-step of the first neuromorphic core is a first time-step, the first neuromorphic core is to receive a first spike from a second neuromorphic core and a second spike from a third neuromorphic core, wherein the first spike occurs in a second time-step and the second output spike occurs in a time-step that is different from the second time-step. The motivation to do so would be allow non-randomized delivery times for spikes (Akopyan, para. 0103, “As such, the module 54 ensures a consistent delivery schedule for events as n timesteps from generation (n=9 in the above examples), eliminating random event delivery times.”). 
Regarding claim 20, Riveria as modified in view of Rouat and in view of Mouraud and further in view of Akopyan, teaches the method of Claim 19, further comprising, during a period  processing the first spike by accessing a first synapse weight associated with the first spike and adjusting a first membrane potential delta; and processing the second spike by accessing a second synapse weight associated with the second spike and adjusting a second membrane potential delta(Riveria, para 0043, fig. 6 (elements 60, 70), “In one example, even if a spike arrives at the decoder 70 within 3 time steps from generation, the scheduler 60 delays transmission of that spike by 6 time steps.” Note: it is being interpreted that the scheduler adding a delay to the spike is processing the spike).
Referring to dependent claims 15 and 19 they are also rejected on the same basis as dependent claim 3 since they are analogous claims.

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Riveria et al 2017/0076197 Al (“Riveria”) in view of Rouat et al WO 2016/187706 Al (“Rouat”) and in view of Mouraud et al. "Damned: A distributed and multithreaded neural event-driven simulation framework." arXiv preprint cs/0512018 (2005)(“Mouraud”) and further in view of Ros et al. "Real-time computing platform for spiking neurons (RT-spike)." IEEE Trans. Neural Networks 17.4 (2006)(“Ros”).
Regarding claim 5, Riveria as modified in view of Rouat and in view of Mouraud teaches the processor of Claim 1, wherein the controller is to determine a time-step of a second neuromorphic core that is to send spikes to the first neuromorphic core(Riveria, para(s). 0041-0042, “[As figure. 6 shows] [t]he control unit 180 alerts the scheduler 60 when a spike from a decoded address-event packet is ready to be written in the scheduler 60. The control unit 180 may also be used to compute a delay for a spike queued in the scheduler. Specifically, a delay is  received spikes before transmitting them to target axons 15. Each address-event packet further includes a time stamp indicating when a spike encapsulated in said address-event packet was generated.”(Emphasis added). Note: It is being interpreted that the time stamp indicating when a spike encapsulated in said address-event packet was generated allows the controller of the first neuromorphic core to determine a time-step of a second neuromorphic core that is to send spikes to the first neuromorphic core. ). 
Riveria as modified in view of Rouat and in view of Mouraud fails to teach that the controller is to prevent the first neuromorphic core from advancing to a next time-step if the determined time-step of the second neuromorphic core is set to a time-step that is earlier than the current time-step of the first neuromorphic core.
However, Ros teaches teach that the controller is to prevent the first neuromorphic core from advancing to a next time-step if the determined time-step of the second neuromorphic core is set to a time-step that is earlier than the current time-step of the first neuromorphic core (Ros, pg. 1052, left-column; see also Fig. 2 at pg. 1053(detailing the bulk synchronous parallel programming model with barrier synchronization), “To organize the parallelization, we choose a variant of the bulk synchronous parallel programming model (BSP)…A BSP approach breaks a simulation into epochs, where each epoch is divided in to three ordered phases: 1) simultaneous local computation within each processing unit, 2) communication of data between the processing units, and 3) a barrier synchronization which makes all data transfers visible. The aggregation that is present in the communication between the software and hardware components is extended through to the communication within the software component between the threads. The last two steps of the BSP model are combined for a threaded implementation. Each thread maintains a personal copy of any read-write shared data, the Note: It is being interpreted that each processing unit represents neuromorphic cores and step 3 of the bulk synchronic parallel programming model (BSP) in with barrier synchronization is used represents preventing the first neuromorphic core from advancing to a next time-step if the determined time-step of the second neuromorphic core is set to a time-step that is earlier than the current time-step of the first neuromorphic core).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riveria’s processor in view of Rouat and in view of Mouraud and further in view of Ros to teach: that the controller is to prevent the first neuromorphic core from advancing to a next time-step if the determined time-step of the second neuromorphic core is set to a time-step that is earlier than the current time-step of the first neuromorphic core. The motivation to do so would be to implement an effective hardware/software communication scheme by mapping the parallelization steps of BSP to software threads on the host computer (Ros, pg. 1052, “To minimize the time that hardware coprocessor spends waiting, it is desirable to overlap the computation and communication within the software component. As the host is generally a shared memory multiprocessor machine, an obvious choice is to use threads and shared memory, with a separate thread for 1) routing of postsynaptic spikes through to presynaptic events, 2) communicating with the hardware coprocessor, and 3) any learning that is required.”). 
Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over  Riveria et al 2017/0076197 Al (“Riveria”) in view of Rouat et al WO 2016/187706 Al (“Rouat”) and in view of Mouraud et al. "Damned: A distributed and multithreaded neural event-driven simulation framework." arXiv preprint cs/0512018 (2005)(“Mouraud”) and in view of Filipp, et al. IEEE transactions on computer-aided design of integrated circuits and systems 34.10 (2015)(“Filipp”) and further in view of Akopyan et al. US 2013/0073497 Al (“Akopyan”). 
Regarding claim 6, Riveria as modified in view of Rouat and in view of Mouraud teaches the processor of Claim 1, but does not teach wherein the controller prevents the first neuromorphic core from advancing to a next time-step if a second neuromorphic core that is to receive spikes from the first neuromorphic core is set to a time-step that is earlier than the current time-step of the first neuromorphic core by more than a threshold number of time-steps.
However, Filipp teaches wherein the controller prevents the first neuromorphic core from advancing to a next time-step (Filipp, pg. 1546-1547 sec. F, “The token controller design is fully event-driven with commands and instructions generated to other blocks only when necessary, while keeping the core dormant, if there is no work to be done.” & see also pg. 1544 sec. V, “[The] delivery tick represents the least significant 4-bit of the tick counter… [t]he delivery tick of an incoming spike needs to account for travel distance and maximum network congestion, and must be within the next 15 ticks after the spike generation.” Note: it is being interpreted that if there is no work being done in the core, the first neuromorphic core is prevented from advancing its tick counter).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riveria’s processor in view of Rouat and in view of Mouraud  and further in view of Filipp to teach wherein the controller is to prevent the first neuromorphic core from advancing to a next time-step.  The motivation to do so would be save power for the chip(Filip, pg. 1547, “[T]he token controller design is fully event-driven with commands and instructions generated to other blocks only when necessary, while keeping the core 
	Furthermore, Akopyan teaches if a second neuromorphic core that is to receive spikes from the first neuromorphic core is set to a time-step that is earlier than the current time-step of the first neuromorphic core by more than a threshold number of time-steps (Akopyan, para. 0102 “the module 54 selectively delays delivering (transmitting) each…[spike] as needed to achieve n timestamps from…[spike] generation to transmittal for every…[spike].For example, if a spike event requires between 3 and 9 timesteps to propagate in the network 50, the module 54 ensures 9 timesteps for all…spikes.”  Note: it is being interpreted that if the spike time is less than the threshold of 9 timestamps, the second neuromorphic core that is to receive the spikes is at an earlier delivery time step than the current delivery time step of the first neuromorphic core).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riveria’s processor in view of Rouat and in view of Mouraud and further in view of Akopyan to teach if a second neuromorphic core that is to receive spikes from the first neuromorphic core is set to a time-step that is earlier than the current time-step of the first neuromorphic core by more than a threshold number of time-steps. The motivation to do so would be allow non-randomized delivery times for spikes (Akopyan, para. 0103, “As such, the module 54 ensures a consistent delivery schedule for events as n timesteps from generation (n=9 in the above examples), eliminating random event delivery times.”).
Claims  10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Riveria et al 2017/0076197 Al (“Rivera”) in view of Rouat et al WO 2016/187706 Al (“Rouat”) and in view of Mouraud et al. "Damned: A distributed and multithreaded neural event-driven simulation framework." arXiv preprint cs/0512018 (2005)(“Mouraud”) and further in view of Filipp, et al. IEEE transactions on computer-aided design of integrated circuits and systems 34.10 (2015)(“Filipp”). 
Regarding claim 10, Riveria as modified in view of Rouat and in view of Mouraud teaches the processor of Claim 1, but does not teach wherein the first neuromorphic core comprises a buffer comprising a first entry to store membrane potential delta values for the plurality of neural units for a first time-step and a second entry to store membrane potential delta values for the plurality of neural units for a second time-step. 
However, Filipp does teach wherein the first neuromorphic core comprises a buffer comprising a first entry to store membrane potential delta values for the plurality of neural units for a first time-step and a second entry to store membrane potential delta values for the plurality of neural units for a second time-step (Filipp, pg., 1546, “The SRAM is organized into 256 rows by 410 columns (not including redundant rows and columns). Each row corresponds
to the information for a single neuron in the core...The neuron’s 410 bits correspond to its synaptic connections, parameters and membrane potential                         
                            
                                
                                    V
                                
                                
                                    j
                                
                            
                            
                                
                                    t
                                
                            
                        
                     its core and axon targets, and the programmed delivery tick.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riveria’s processor in view of Rouat and in view of Mouraud and further in view of  Filipp to teach wherein the first neuromorphic core comprises a buffer comprising a first entry to store membrane potential delta values for the plurality of neural units for a first time-step and a second entry to store membrane potential delta values for the plurality of neural units for a second time-step.  The motivation to do so would be minimize the power consumption of the chip (Filip, pg. 1546, “Both SRAMs were designed to 
Regarding claim 11, Riveria as modified in view of Rouat and in view of Mouraud teaches the processor of Claim 1, but does not teach the controller is to control the current time-step of the first neuromorphic core based on a number of allowed look ahead states, wherein the number of allowed look ahead states is determined by an amount of available memory to store spikes for the allowed look ahead states. 
However Filipp teaches wherein the controller is to control the current time-step of the first neuromorphic core(Filipp, pg. 1546-1547 sec. F, “The token controller design is fully event-driven with commands and instructions generated to other blocks only when necessary, while keeping the core dormant, if there is no work to be done.” & see also pg. 1544 sec. V, “[The] delivery tick represents the least significant 4-bit of the tick counter… [t]he delivery tick of an incoming spike needs to account for travel distance and maximum network congestion, and must be within the next 15 ticks after the spike generation.” Note: it is being interpreted that if there is no work being done in the core, the first neuromorphic core is prevented from advancing its tick counter) based on a number of allowed look ahead states, wherein the number of allowed look ahead states is determined by an amount of available memory to store spikes for the allowed look ahead states(Filipp, pg. 1544, “The scheduler contains spike write/read/clear control logic and a dedicated 12-transistor (12T) 16 × 256-bit SRAM. The 256 bitlines of the SRAM correspond to the 256 axons of the core, while 16 word lines correspond to the 16 delivery ticks.”).
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riveria’s processor in view of Rouat and  based on a number of allowed look ahead states, wherein the number of allowed look ahead states is determined by an amount of available memory to store spikes for the allowed look ahead states. The motivation to do so would be minimize the power consumption of the chip(Filip, pg. 1546, “Both SRAMs were designed to minimize the power consumption and the area, while meeting the necessary performance requirement. For example, we reduced the size of the FETs in the SRAM drivers, lowering the signal slew rate to 3.5 V/ns in order to save power.”). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rivera et al 2017/0076197 Al (“Rivera”) in view of Rouat et al WO 2016/187706 Al (“Rouat”) and in view of Mouraud et al. "Damned: A distributed and multithreaded neural event-driven simulation framework." arXiv preprint cs/0512018 (2005)(“Mouraud”) and further in view of Costello et al US 2018/0122368 Al (“Costello”). 
Regarding claim 12, Riveria as modified in view of Rouat and in view of Mouraud teaches the processor of Claim 1, further comprising a display communicatively coupled to the processor, or a network interface communicatively coupled to the processor (Rivera, paras. 0050-0051, fig. 9(elements 302, 304, 306, 308), “The computer system includes one or more processors, such as processor 302. The processor 302 is connected to a communication infrastructure 304 (e.g., a communications bus, cross-over bar, or network). The computer system can include a display interface 306 that forwards graphics, text, and other data from the communication infrastructure 304 (or from a frame buffer not shown) for display on a display unit 308.”).

However, Costello teaches a battery communicatively coupled to the processor (Costello, para. 0027, fig. 2(140, 240, 260), “FIG. 2 is an illustration of a device 240, in this example the smartphone 140 of FIG. 1….The one or more programs, which provide analytics, may be executed by a trained neuromorphic chip 265, specifically, or a neuromorphic processor, generally.”). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riveria’s processor in view of Rouat and in view of Mouraud and further in view of Costello to teach a battery communicatively couples to the processor.  The motivation to do so would be to allow a neuromorphic device to be used in a mobile device to do complex analysis (Costello, paras.0001-0002, “When participating in a remote communication method, including telephone calls, conference calls, video conferences, and web lecture, with one or more additional parties, a participant can only rely on his or her perception of the audio to understand the sentiment of the other party or parties on the line. This information can be limited…The method [overcomes this limitation by] include[ing], for instance: receiving, over a communications network, by one or more processors, the one or more processors comprising a neuromorphic processor, communication data during a multiparty communication involving two or more participants, wherein the communication data comprises audio data; analyzing, by the neuromorphic processor, the communication data based on recognizing pre-defined speech patterns in the audio data; producing, by the neuromorphic processor, analytics based on the analysis of the communication data….”). 
21 is rejected under 35 U.S.C. 103 as being unpatentable over Riveria et al. 2017/0076197 Al (“Riveria”) in view of Rouat et al. WO 2016/187706 Al (“Rouat”) and in view of Mouraud et al. "Damned: A distributed and multithreaded neural event-driven simulation framework." arXiv preprint cs/0512018 (2005)(“Mouraud”) and in view of Wei, Zhenqi, et al. "TAB barrier: Hybrid barrier synchronization for NoC-based processors." 2015 IEEE International Symposium on Circuits and Systems (ISCAS). IEEE, 2015(“Wei”).
Regarding claim 21, Riveria as modified in view of Rouat and in view of Mouraud teaches the processor of Claim 1, but do not teach: wherein the controller of the first neuromorphic core is to control the current time-step of the first neuromorphic core based on a first current time-step of a first neighboring neuromorphic core of the neighboring neuromorphic cores and a second current time-step of a second neighboring neuromorphic core of the neighboring neuromorphic cores wherein for at least one time period the first current time-step is different from the second current time-step.
However, Wei teaches: wherein the controller of the first neuromorphic core is to control the current time-step of the first neuromorphic core(Wei, pg. 410, left-column, “Each processing core is attached to a five-ported NoC router which connects neighboring routers. The router employs X-Y dimension-order routing and virtual channel (VC) flow control. The processing core is equipped with a dedicated synchronization controller (SC) to handle barrier messages from local pipeline and from other cores… barrier control registers in SC should be carefully configured by software in advance. Each SC owns two globally addressed barrier registers BCNT and BFLAG, instructing how barrier arriving (BARV) and releasing (BREL) messages are transmitted between involved cores. As figure 1 shows, BCNT is composed of eight 8-bit fields. The CNT field is used to record number of cores which have not arrived at the barrier Note: It is being interpreted that a processing core represents a neuromorphic core and the CNT field in the synchronization controller(SC) represents controlling the current time-step of a neuromorphic core)  based on a first current time-step of a first neighboring neuromorphic core of the neighboring neuromorphic cores and a second current time-step of a second neighboring neuromorphic core of the neighboring neuromorphic cores wherein for at least one time period the first current time-step is different from the second current time-step (Wei, pg. 410, right-column, “In TAB barrier, there can be more than one root core. A2A fields of multiple root cores are set to activate A2A synchronization between the root cores. Since BCNT register has seven PNT fields, the number of root cores supported in TAB barrier varies from two to eight. For 2-tree TAB barrier given in figure 2(c), PNT0 fields of root core (1, 1) and (2, 1) are configured as each other’s ID, and their CNT fields are set to the number of their children plus one. Similar to Tr barrier, a “BARV” message will be sent to core PNT0 when the CNT field is decreased to one.” & see also Wei, pg. 411, As figure 2(c) details root core (1,1)’s CNT field of 7 (i.e. root core (1, 1)’s current time step is 7) is determined by the neighborhood child cores of (0,2), (0,1), (0, 0), (1, 0), (1,2) and its parent core of (2,1) plus one. One the other hand root core (2, 1)’s CNT field of 4 (i.e. root core (2, 1)’s current time step is 4) is determined by the neighborhood of child cores of (2, 2), (2, 0) and it parent core of (1,1) plus one. Note: It is being interpreted that the CNT of 7 for root core (1,1) in figure2(c) and the CNT of 4 for root core (2, 1) in figure 2(c) calculated from each of the child and neighborhood cores is being mapped to the limitation of: based on a first current time-step of a first neighboring neuromorphic core of the neighboring neuromorphic cores and a second current time-step of a second neighboring neuromorphic core of the neighboring neuromorphic cores wherein for at least one time period the first current time-step is different from the second current time-step).   
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riveria’s processor in view of Rouat and in view of Mouraud and further in view of Wei to teach: wherein the controller of the first neuromorphic core is to control the current time-step of the first neuromorphic core based on a first current time-step of a first neighboring neuromorphic core of the neighboring neuromorphic cores and a second current time-step of a second neighboring neuromorphic core of the neighboring neuromorphic cores wherein for at least one time period the first current time-step is different from the second current time-step. The motivation to do so would be implement a hybrid decentralized message exchange for a network-on-chips (NoC) using a parallel synchronization scheme to enact better overall chip performance (Wei, pg. 409, left-column, “Inspired by the decentralized message exchanging in A2A and Bf barriers, we propose a hybrid tree-based all-to-all barrier synchronization approach, TAB barrier, for NoC-based processor to improve barrier latency while remains low on-chip traffic during synchronization. Participated cores are divided into groups and are locally synchronized at sub-barrier cores like MS or Tr barriers. Then each sub-barrier core exchanges barrier arriving message to all other ones concurrently. Once sub-barrier cores finish exchanging messages, barrier releasing messages will be broadcasted to all involved cores…Our solution achieves better tradeoff between barrier latency and on-chip traffic at the cost of insignificant hardware overhead than former barrier solutions.” ).

Response to Arguments
Applicant argues that Rivera fails to disclose "control the current time-step of the first neuromorphic core based on the tracked current time-steps of the neighboring neuromorphic cores.” And because of this fact, Applicant argues that Claim 1 should be found allowable. First off, Examiner respectfully reminds Applicant that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant only talked about Rivera when the previous rejection of claim 1 was Rivera in view of Rouat. Nevertheless, Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Accordingly, the rejection of claim 1 is not being withdrawn. 
Applicant’s argument with respect to claim 2  has been considered but  is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Accordingly, the rejection of  dependent claim 2 is not being withdrawn.
Applicant also argues that cited references fail to disclose, teach, or suggest the following limitations recited in Claim 5 since Applicant contends that  none of the cited portions of the references, whether considered alone or in combination, disclose a controller of a first neuromorphic core "to determine a time-step of a second neuromorphic core that is to send spikes to the first neuromorphic core and is to prevent the first neuromorphic core from advancing to a next time-step if the determined time-step of the second neuromorphic core is set 
Examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Nevertheless the combination of Riveria in view of Rouat and in view of Mouraud and Ros discloses, teaches, or suggests the following limitations of claim 5. Namely, Riveria teaches the first limitation of “to determine a time-step of a second neuromorphic core that is to send spikes to the first neuromorphic core.” See pgs. 10-12 of this Office Action mapping Riveria, para(s). 0041-0042 to the recited limitation. Riveria is modified by Ros teaches  the second limitation of “and is to prevent the first neuromorphic core from advancing to a next time-step if the determined time-step of the second neuromorphic core is set to a time-step that is earlier than the current time-step of the first neuromorphic core.” See pgs. 10-12 of this Office Action mapping Ros, pg. 1052, left-column to the recited limitation. Accordingly, the rejection of dependent claim 5 is not being withdrawn.
Applicant’s argument with respect to claim 21 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Accordingly, the rejection of dependent claim 21 is not being withdrawn.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
a. Jin et al. "Algorithm and software for simulation of spiking neural networks on the multi-chip SpiNNaker system." The 2010 International Joint Conference on Neural Networks (IJCNN). IEEE, 2010(details the event driven model of the SpiNNaker neuromorphic chips in which timers, interrupts, delays and updating of neuron states are described).
b. Paolucci, Pier Stanislao, et al. "Distributed simulation of polychronous and plastic spiking neural networks: strong and weak scaling of a representative mini-application benchmark executed on a small-scale commodity cluster." arXiv preprint arXiv:1310.8478 (2013)(details a distributed simulation in Figure 2-1 in which barrier synchronization is used in a time/event driven DPSNN-STDP simulation).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Clark Standke whose telephone number is (571)270-1806.  The examiner can normally be reached on 9:30AM-6:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Adam Clark Standke
Assistant Examiner
Art Unit 2122



/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126